COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-11-00174-CV


HSBC BANK USA, NATIONAL                                              APPELLANT
ASSOCIATION

                                        V.

SFTF HOLDINGS, LLC                                                    APPELLEE


                                    ------------

          FROM THE 352ND DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellant’s Unopposed Motion To Dismiss.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal without prejudice. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: July 7, 2011




                                      2